Citation Nr: 1136881	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 3, 1994, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966 and from December 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in May 2011.  A transcript of that hearing is of record and has been associated with the claims file. 


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder and assigned an effective date of April 21, 1994. 

2.  In August 1996, the Veteran requested an earlier effective date for the grant of entitlement to service connection for posttraumatic stress disorder; the RO granted entitlement to an earlier effective date of January 3, 1994, in a February 1998 rating decision.  

3.  The Veteran appealed and, in July 1998, the Board denied entitlement to an effective date earlier than January 3, 1994.  

4.  In an August 1999 decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's July 1998 decision.   


CONCLUSION OF LAW

The Veteran's appeal regarding the denial of an effective date prior to January 3, 1994, for the award of service connection for posttraumatic stress disorder must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  As set forth in more detail below, the facts of this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). 

In November 1995, the RO granted entitlement to service connection for posttraumatic stress disorder, assigning an effective date of April 21, 1994.  In February 1998, the RO changed the effective date to January 3, 1994, for the award of service connection for that disorder.  The Veteran appealed the effective date, and in July 1998 the Board denied an effective date earlier than January 3, 1994.  The Veteran appealed the Board's decision, but in August 1999, the Court affirmed that decision.  

In May 2006, the Veteran again expressed dissatisfaction with the effective date assigned for the award of service connection for posttraumatic stress disorder.  Unfortunately, the Board must dismiss this appeal.  Case law is established that once there is a relevant final decision assigning an effective date, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrew v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on clear and unmistakable error (CUE), or by a claim to reopen based on new and material evidence.  Rudd, 20 Vet. App. 296 (2006).  In Leonard v. Nicholson, the Federal Circuit pointed out that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard, 405 F.3d at 1336-37 (Fed. Cir. 2005) (indicated that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Typically, the only way that the Veteran could attempt to overcome the finality of a prior decision assigning an effective date, is to request a revision of a relevant decision based on clear and unmistakable error (CUE).  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  

Here, it is questionable whether that vehicle would even be available to the Veteran inasmuch as the Board's denial of an earlier effective date was already affirmed by the Court.  Nonetheless, neither the Veteran nor his representative have asserted CUE in the assigning of the effective date.  Thus, the Veteran is legally precluded from receiving an effective date earlier than January 3, 1994, for the award of service connection for posttraumatic stress disorder.  As noted, the Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has considered the Veteran's testimony and his and his representative's assertions and belief that an earlier effective date is warranted.  Nonetheless, the Veteran's freestanding claim for an earlier effective date must be dismissed.  Rudd, 20 Vet. App. 296 (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  


ORDER

The claim for entitlement to an effective date earlier than January 3, 1994, for the grant of service connection for posttraumatic stress disorder (PTSD), is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


